Citation Nr: 1027143	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  06-38 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating for bilateral plantar 
fasciitis in excess of 10 percent prior to December 1, 2008.

2.  Entitlement to an initial rating for bilateral plantar 
fasciitis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from August 1984 to April 2006. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, 
which granted service connection for bilateral plantar fasciitis, 
with a noncompensable initial rating.

By rating action dated in October 2006, the RO granted a 10 
percent initial rating for bilateral plantar fasciitis, effective 
the date of service connection.  

In November 2008, a Board hearing before the undersigned was 
held.  A transcript of that hearing is of record.

This matter was before the Board in August 2009, and was remanded 
to the RO for further development.  While the matter was in 
remand status, the RO, in a March 2010 rating decision, granted a 
rating of 30 percent for the Veteran's disability, effective 
December 1, 2008.  The Board has therefore characterized the 
issues as stated on the cover page.  Id.  


FINDINGS OF FACT

1.  Prior to December 1, 2008, the Veteran's service-connected 
bilateral foot disability was manifested by some pain on 
manipulation and use, and loss of the arches, but not accentuated 
pain, marked deformity such as pronation and abduction, swelling 
on use, or characteristic callosities.

2.  Since December 1, 2008, the Veteran's service-connected 
bilateral foot disability has been manifested by painful motion, 
tenderness, abnormal weight-bearing, callosities, forefoot 
malignment not correctable by manipulation, and moderate 
pronation, but not marked pronation, extreme tenderness, or 
marked inward displacement and severe spasm of the achilles 
tendon on manipulation.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 
percent for bilateral plantar fasciitis prior to December 1, 
2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.20, 4.27, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5276, 5278-5281, 5284 
(2009).

2.  The criteria for a disability rating in excess of 30 percent 
for bilateral plantar fasciitis beginning December 1, 2008, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.20, 4.27, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5276, 5278-5281, 5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the initial 
evaluation following the grant of service connection.  Once 
service connection is granted, the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.   Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent records 
from all relevant sources identified by the Veteran, and which he 
has authorized VA to request, have been obtained.  38 U.S.C.A. § 
5103A.  VA has associated with the claims file the service 
treatment records and post-service treatment records regarding 
his bilateral foot disorder.  The Veteran has also been afforded 
formal VA and QTC examinations in April 2006, January 2008 and 
October 2009, to evaluate the nature, extent and severity of this 
condition.  Significantly, the Board observes that the Veteran 
does not report that the condition has worsened since that time, 
and thus a remand is not required solely due to the passage of 
time since the October 2009 VA examination.   See Palczewski v. 
Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).

Further, in Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 
(Jul. 1, 2010), the United States Court of Appeals for Veterans 
Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) 
requires that the Veterans Law Judge who chairs a hearing fulfill 
two duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  Here, during the November 2008 Board hearing, the 
undersigned noted that basis of the prior determination and the 
elements of the claim that were lacking to substantiate the claim 
for benefits.  In addition, the undersigned sought to identify 
any pertinent evidence not currently associated with the claims 
folder that might have been overlooked or was outstanding that 
might substantiate the claim.  Moreover, neither the Veteran nor 
his representative has asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2) nor has identified any prejudice in the 
conduct of the Board hearing.  By contrast, the hearing focused 
on the elements necessary to substantiate the claim and the 
Veteran, through his testimony, demonstrated that he had actual 
knowledge of the elements necessary to substantiate his claim for 
benefits.  As such, the Board finds that, consistent with Bryant, 
the undersigned complied with the duties set forth in 38 C.F.R. 
3.103(c)(2) and that the Board can adjudicate the claim(s) based 
on the current record.

II.  Analysis

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  However, where the question for 
consideration is the propriety of the initial evaluation assigned 
after the grant of service connection, evaluation of the medical 
evidence since the effective date of the grant of service 
connection and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson v. Brown, 12 Vet. App. 119, 
126 (1999). 

The Veteran's bilateral plantar fasciitis is currently rated 
under Diagnostic Code (DC) 5299-5276, and is thus rated by 
analogy under the criteria for acquired flatfoot.   See 38 C.F.R. 
§§ 4.20, 4.27.

DC 5276 provides ratings for acquired flatfoot.  Mild flatfoot 
with symptoms relieved by built-up shoe or arch support is rated 
as noncompensably (0 percent) disabling.  Moderate flatfoot with 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo achilles, pain on manipulation and use of the 
feet, bilateral or unilateral, is rated 10 percent disabling.  
Severe flatfoot, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, is rated 20 percent disabling for unilateral 
disability, and is rated 30 percent disabling for bilateral 
disability.  Pronounced flatfoot, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement, and severe spasm of the tendo achilles on 
manipulation, that is not improved by orthopedic shoes or 
appliances, is rated 30 percent disabling for unilateral 
disability, and is rated 50 percent disabling for bilateral 
disability.  38 C.F.R. § 4.71a. 

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, the disability is to be rated as follows: 
with X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations, 20 percent; with X- ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, 10 
percent.  38 C.F.R. § 4.71a.

DC 5278 provides ratings for acquired claw foot (pes cavus).  38 
C.F.R. § 4.71a.

DC 5279 provides a 10 percent disability rating for anterior 
metatarsalgia (Morton's disease), whether unilateral or 
bilateral.  38 C.F.R. 
§ 4.71a. 

DC 5280 provides ratings for unilateral hallux valgus.  
Unilateral hallux valgus that is severe, if equivalent to 
amputation of great toe, is rated 10 percent disabling.  
Unilateral hallux valgus that has been operated upon with 
resection of metatarsal head is rated 10 percent disabling.  38 
C.F.R. § 4.71a.

DC 5281 provides that unilateral severe hallux rigidus is to be 
rated as severe hallux valgus.  A Note to DC 5281 provides that 
the rating for hallux rigidus is not to be combined with claw 
foot ratings.  DC 5280 provides that severe unilateral hallux 
valgus, if equivalent to amputation of great toe, is to be rated 
10 percent disabling.  38 C.F.R. § 4.71a. 

DC 5284 provides ratings for residuals of other foot injuries.  
Moderate residuals of foot injuries are rated 10 percent 
disabling; moderately severe residuals of foot injuries are rated 
20 percent disabling; and severe residuals of foot injuries are 
rated 30 percent disabling.  A Note to DC 5284 provides that foot 
injuries with actual loss of use of the foot are to be rated 40 
percent disabling.  38 C.F.R. § 4.71a.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. § 4.40 concerning lack of normal endurance, 
functional loss due to pain, and pain on use and during flare-
ups; the provisions of 38 C.F.R. § 4.45 concerning weakened 
movement, excess fatigability, and incoordination; and the 
provisions of 38 C.F.R. § 4.10 concerning the effects of the 
disability on the veteran's ordinary activity are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case, the report of an April 2006 VA examination 
indicates that the Veteran reported having bilateral flatfoot 
with pain, but denied weakness, stiffness, swelling, heat, 
redness, fatigability, locking or lack of endurance.  Examination 
of the feet and ankles revealed that the Veteran had full 
dorsiflexion, plantar flexion, inversion, and eversion.  No 
additional limitations were noted with repetition of movement due 
to pain, fatigue, incoordination, weakness, or lack of endurance.  
Neither foot had edema, eccyhmosis or erythema, and both were 
tender on the arch.  Mild pes planus was noted bilaterally, and 
the achilles tendons were intact and nontender with normal 
alignment.  There was no hallux valgus deformity, hammer toe, 
claw toe, or calluses.  Neurovascularity was intact distally, 
with good capillary refill and sensation to the toes.  The first 
metatarsophalangeal joint (MTPJ) dorsiflexion was to 40 degrees 
bilaterally, with no varus or valgus deformity.  The Veteran was 
diagnosed as having bilateral pes planus and bilateral plantar 
fasciitis with residuals.  

A July 2006 VA treatment note indicates that the Veteran 
complained of foot pain and requested inserts.  He was diagnosed 
as having pes planus.  

A September 2006 VA podiatry outpatient note indicates that the 
Veteran complained of painful flat feet.  Range of motion of the 
ankle, midtarsal joint (MTJ), subtalar joint (STJ), and MTPJ were 
noted to be within normal limits bilaterally.  Bilateral hallux 
valgus was noted, and pain was noted on palpation to the plantar-
medial arch and sinus tarsi aria.  It was noted that the Veteran 
was to be casted for orthotics.  

The report of a January 2008 QTC examination indicates that the 
Veteran reported that his foot pain occurred constantly, was 
localized, and was elicited by physical activity and relived by 
rest and medication.  His current treatment was noted to be 
inserts and pain medication.  Examination of the feet revealed 
tenderness bilaterally, but no painful motion, edema, disturbed 
circulation, weakness or atrophy of the musculature.  There was 
active motion in both MTPJs of the great toes, and the Veteran 
limped when walking.  Pes planus was present bilaterally, but no 
valgus, forefoot or midfoot malignment, deformity such as inward 
rotation of the superior portion of the os calcis, medial tilting 
of the upper border of the talus, marked pronation or eversion of 
the whole foot.  Palpation of the plantar surfaces revealed 
slight tenderness, and the achilles tendons revealed good 
alignment.  On the left, there was no valgus present, the foot 
showed no forefoot or midfoot malignment.  There was no pes 
cavus, hammer toes, or Morton's metatarsalgia.  Hallux valgus of 
the right foot was noted to be present, with a slight degree of 
angulation and no resection of the metatarsal head present.  
Hallux rigidus was not present.  The Veteran was noted to have 
limitations with standing and walking, to be able to stand 15 to 
30 minutes and walk one quarter mile.  It was noted that he 
required shoe inserts, but not orthopaedic shoes, corrective 
shoes, arch supports, foot supports, or build up of the shoes.  
On X-ray examination, non-weight-bearing findings were within 
normal limits bilaterally.  Weight-bearing X-rays of the feet 
showed pes planus on lateral weight-bearing view, and routine 
filming revealed no other significant abnormality.  The 
impression was pes planus, with an otherwise normal foot.  It was 
noted that the Veteran's foot disability was characterized by 
subjective pain and swelling on standing and walking, and 
objective bilateral loss of the arches and tenderness of soles.

A September 2008 VA treatment note indicates the Veteran 
complained of heel and ankle pain.  On examination, he had full 
muscle power.  Ankle joint, STJ, and MTPJ range of motion were 
all within normal limits.  He was noted to have pes planus with 
moderate pain elicited to the plantar heels and ankle joints with 
no gross edema, warmth, eccyhmosis, or lesion.  The Veteran was 
assessed as having flatfoot pain and ankle arthralgia, it was 
noted that he was casted for orthotics and prescribed flat 
insoles, ankle braces, and night splints.  

During the November 2008 Board hearing, the Veteran testified, 
that, due to his pes planus, he was required to wear braces for 
his ankles, inserts, and leg splints for his heels.  He also 
testified that he had he had severe pain and swelling in his 
feet, which his shoe inserts partially relieved.

The report of an October 2009 VA examination indicates that, on 
examination, the Veteran had no swelling, instability or weakness 
of either foot, but had painful motion, tenderness, and abnormal 
weight-bearing.  Pain in the arch on dorsiflexion and eversion 
was noted, and there was objective evidence of tenderness on 
palpation of the first MTPJ, the arches, and posterior heels.  
There were callosities and unusual shoe-wear pattern of both 
feet.  There was lateral angulation of the hallux with joint 
stiffness.  Achilles alignment was noted to be normal, both 
nonweight-bearing and weight-bearing.  There was forefoot 
malignment not correctable by manipulation, with no pain on 
manipulation, no midfoot malignment, moderate pronation, and no 
arches present.  Right and left heel valgus were within normal 
limits in terms of degrees.  There was no muscle atrophy of 
either foot, and the location of the weight-bearing line was 
medial to great toe.  The Veteran was noted to have had a 
propulsive gait with no limp.  X-rays showed bilateral flatfoot 
with no arthritic changes, and a mild hallux valgus deformity.  
It was noted that the Veteran had now developed hallux valgus, 
which may be attributed to his flat foot deformity.

A December 2009 follow-up note to the October 2009 VA examination 
indicates that, clinically and radiographically, the Veteran had 
flat feet with arthritic changes seen at the first MPTJ (mild 
hallux abducto valgus), and MTJ, and that the literature showed 
that pronation and compensation could lead to the types of 
changes described.  

After reviewing the record, the Board finds that the Veteran's 
bilateral plantar fasciitis does not warrant a disability rating 
in excess of 10 percent prior to December 1, 2008, or in excess 
of 30 percent thereafter.

Prior to December 1, 2008, the record reflects that the Veteran's 
service-connected bilateral foot disability was manifested by 
some pain on manipulation and use, loss of the arches, and 
treatment with shoe inserts, orthotics, ankle braces, and night 
splints.  The record does not reflect symptoms of "severe" 
flatfoot.  There is no objective evidence of marked deformity 
such as pronation and abduction or any indication of swelling on 
use or characteristic callosities.  While pain was noted on 
manipulation and use, the evidence does not reflect 
"accentuated" pain on manipulation and use, and as recently as 
the Veteran's January 2008 QTC examination, examination of the 
feet was noted to reveal tenderness bilaterally, but no painful 
motion.  In light of this evidence, even considering any 
additional functional loss due to pain, weakness, excess 
fatigability, incoordination, or other such factors, the Board 
finds that the Veteran's bilateral foot disability did not 
approximate the criteria for a rating in excess of 10 percent 
under DC 5276 prior to December 1, 2008.  

The Board notes that hallux valgus with a slight degree of 
angulation was noted prior to December 1, 2008.  However, such 
evidence did not show such hallux valgus of either foot to be so 
severe as to be equivalent to amputation of the great toe, and it 
was noted that there was no resection of the metatarsal head 
present.  Thus, a separate, 10 percent evaluation for hallux 
valgus under DC 5280 is not warranted for that time period.

Also, the Board has considered the criteria under DC 5284 for 
foot injures.  However, neither of the Veteran's feet, even 
considering the severity of his bilateral foot disability, 
approximated moderate foot injury prior to December 1, 2008.  On 
the April 2006 VA examination, the Veteran's pes planus was noted 
to be "mild." Palpation of the plantar surfaces revealed 
"slight" tenderness at the time of the January 2008 QTC 
examination.  The Veteran repeatedly was noted to have had full 
range of motion of the feet with little to no pain prior to 
December 1, 2008, and minimal functional impairment of the feet 
was objectively noted during this period.  Therefore, the record 
does not reflect that a separate rating of 10 percent for either 
foot for "moderate" foot injury under DC 5284 is warranted 
prior to December 1, 2008.

Beginning December 1, 2008, the record reflects that the 
Veteran's service-connected bilateral foot disability has been 
manifested by painful motion, tenderness, abnormal weight-
bearing, callosities, unusual shoe-wear pattern, forefoot 
malignment not correctable by manipulation, and moderate 
pronation.  However, the record does not reflect symptoms of 
"pronounced" flatfoot.  No "marked" pronation has been noted.  
While tenderness to the plantar surfaces of the feet has been 
noted, nothing approximating "extreme" tenderness has been 
noted on examination.  Marked inward displacement and severe 
spasm of the achilles tendon on manipulation has not been shown; 
at the time of the October 2009 VA examination, achilles 
alignment was noted to be normal, both nonweight-bearing and 
weight-bearing.  In light of the evidence of record, even 
considering any additional functional loss due to pain, weakness, 
excess fatigability, incoordination, or other such factors, the 
Board finds that the Veteran's service connected bilateral foot 
disability has not approximated the criteria for a disability 
rating in excess of 30 percent under DC 5276.  

The Board notes that a "mild hallux valgus deformity" and 
arthritic changes at the first MPTJ of both feet have been noted.  
With respect to the Veteran's hallux valgus diagnosis, the Board 
again notes that evidence does not show hallux valgus on either 
foot to be so severe as to be equivalent to amputation of the 
great toe, and there is no resection of the metatarsal head 
present.  Thus, any compensable rating under DC 5280 is not 
warranted.

With respect to the Veteran's arthritic changes seen at the first 
MPTJ of both feet, the Board has considered the provisions of DC 
5003 regarding degenerative arthritis established by X-ray 
findings.  However, the Board finds that separate 10 percent 
disability ratings for the Veteran's arthritic foot changes, in 
addition to his 30 percent rating under 5276, are not warranted.  
Although there is X-ray evidence of arthritis of the MTPJ, and 
while the record reflects evidence of painful motion of the feet, 
such painful motion of the feet is contemplated in the criteria 
for the Veteran's 30 percent rating for severe flatfoot under DC 
5276, which include "pain on manipulation and use" of the feet 
"accentuated."  

In this regard, the Board notes the general rule against the 
"pyramiding" of benefits.  See 38 C.F.R. § 4.14; see also Brady 
v. Brown, 4 Vet. App. 203, 206 (1993).  The "critical element" 
in determining whether a separate disability rating may be 
assigned for manifestations of the same injury is whether there 
is overlapping or duplication of symptomatology between or among 
the disorders.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  As the Veteran's painful motion of the feet is 
contemplated in his 30 percent rating under DC 5276, the Board 
cannot assign separate ratings under DC 5003 based on findings of 
arthritis productive of "painful motion" of the foot.  
Therefore, separate disability ratings under DC 5003 for 
arthritis of the MTPJs are not warranted.

Further, the Board has again considered the provisions of DC 5284 
for foot injuries.  However, the Board does not find that a 
separate, 20 percent disability rating is warranted for either 
foot under DC 5284, as the disability level of neither foot 
approximates "moderately severe" foot injury.  The Veteran's 
service-connected bilateral foot disability has been manifested 
by painful motion, tenderness, abnormal weight-bearing, 
callosities, forefoot malignment, and moderate pronation.  His 
gait has occasionally been noted to be a limp, but at the time of 
the October 2009 VA examination was normal.  Although the 
Veteran's functional impairment due to his bilateral foot 
disability approximates severe flatfoot under DC 5276, neither 
foot has been productive of functional impairment approximating 
"moderately severe" foot injury.  Thus, a separate, 20 percent 
rating for either foot under DC 5284 is not warranted in this 
case.

The Board has also considered the criteria the criteria of DCs 
5278, 5279, and 5281.  However, the record does not reflect that, 
during any relevant period, the Veteran has been diagnosed as 
having acquired claw foot, anterior metatarsalgia, or hallux 
rigidus.  Thus, a rating under any of these diagnostic codes is 
not warranted in this case.

For all the foregoing reasons, the Board finds that there is no 
basis for any additional staged rating of the Veteran's service-
connected bilateral plantar fasciitis, pursuant to Fenderson, and 
that the claims for a higher rating prior to and from December 1, 
2008, must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Finally, the Board has also considered whether this case should 
be referred to the Director of the VA Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. 
§ 3.321(b).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate, which involves 
a comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the Board does not doubt that the Veteran's 
disability has impacted his ability to work.  The assigned 
ratings of 10 and 30 percent reflect that the disability is, and 
has been, productive of impairment in earning capacity.

However, there is no indication in the record that the average 
industrial impairment from his disability would be in excess of 
that contemplated by the assigned ratings, as the manifestations 
of the Veteran's bilateral foot disability, including painful 
motion, tenderness, abnormal weight-bearing, callosities, 
forefoot malignment and moderate pronation are contemplated by 
the schedular criteria.  

In sum, the Board has determined that there are no unusual or 
exceptional factors in this case warranting the referral of the 
claim for extraschedular consideration.



ORDER

An initial rating for bilateral plantar fasciitis in excess of 10 
percent prior to December 1, 2008, is denied.

Since December 1, 2008, an initial rating in excess of 30 percent 
is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


